Citation Nr: 1523370	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  12-28 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board remanded the claim on appeal for further development in September 2014.  The Board noted at that time that the Veteran's right ear hearing loss claim was properly being considered on its underlying merits, without the need for submission of new and material evidence.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board remanded this claim in order to obtain a medical opinion with respect to whether the Veteran's hearing loss disability underwent an increase during service and, if so, whether such increase was clearly and unmistakably due to the natural progress of the disability.  During an October 2014 VA examination, a VA audiologist simply noted that compared to the Veteran's entrance examination, his separation examination showed the same or better hearing thresholds.  

The Board notes that the VA examiner did not address an audiogram dated on September 21, 1967, sixteen days after the September 5, 1967 entrance examination, but still prior to the commencement of the Veteran's period of active service, which showed significantly better hearing acuity at all frequencies than what was shown on the prior entrance examination.  

Additionally, the examiner did not appear to consider the Veteran's contention made during the October 1970 VA examination that he had right ear hearing problems, specifically ringing in this instance, that began six months before, in approximately April 1970, due to exposure to loud noises.  Clarification is required.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Ask the October 2014 VA examiner to again review the claims file, including any new evidence and this REMAND, and provide new opinions with respect to the following:  

A)  Considering that a September 21, 1967 audiogram showed significantly better hearing acuity than the Veteran's prior entrance examination and was still dated prior to the commencement of his period of active duty, provide a new opinion as to whether it is at least as likely as not (50 percent or greater probability) that his right ear hearing loss underwent an increase in disability (i.e., became more severe) during service.

B)  If the hearing loss increased during service, provide an opinion as to whether such is clearly and unmistakably (i.e., highest degree of medical certainty, undebatable) due to the natural progress of the disease.

The examiner must provide reasons for all opinions, addressing relevant medical and lay evidence.  The examiner must specifically address the Veteran's contention during his October 1970 examination that he began having right ear hearing problems (reported as ringing) due to loud noises in approximately April 1970.

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

